Title: To Benjamin Franklin from David Hall, 3 March 1766
From: 
To: 


Dear Sir
Philadelphia March 3d. 1766
I was in hopes of a Letter from you by the Packet, but disappointed, was glad however to know from those that had, that you was well.
Inclosed have sent you a Copy of the Accounts settled by Mr. Parker with me on your Account, which I hope will be Satisfactory, as, to the best of my Knowledge I think they are right; tho’, as I suppose he told you, if any Thing is wrong in them, it shall be rectified, either as to what might have been forgot, or as to the Valuation of the Office.
Mrs. Franklin had Fifty Pounds Cash of me, the Tenth of January last, to purchase a Bill of Exchange of Mrs. Stevens. The 18th of last Month, she had One Hundred Pounds; towards Payment of the Lot she purchased of Mr. Siddons; and on the Tenth of this Month, I am to give her One Hundred Pounds more for the same Purpose. When she wants more, she shall have it; and any Service, I may be able to do her in that, or any other Way, you may depend upon it, shall not be wanting. I am Dear Sir Yours most Affectionately
  D H
 
Addressed: To Benjamin Franklin Esq.
